Opinion by
Judge Mencer,
Roger H. Comly (Comly) was a police officer for the Township of Lower Southampton in Bucks County. *203He was dismissed from that position for conduct allegedly unbecoming an officer. Comly had violated various game laws of the Commonwealth for which he had been convicted, including shooting and possession of a deer out of season and hunting and shooting a deer when his license was suspended for violation of the game laws.,
Comly appealed his dismissal from the township police department to the Court of Common Pleas of Bucks County. That court affirmed the dismissal of Comly and this appeal followed. We affirm on the opinion of Judge Garb written for the Court of Common Pleas of Bucks County and reported at 28 Bucks Co. L. Rep. 319 (1976).
Order
Now, this 22nd day of November, 1976, the order of the Court of Common Pleas of Bucks County affirming the dismissal of Roger H. Comly is affirmed.